Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 8/19/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 8/19/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
1-8, 11-12, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Hwang et al. (U.S. Patent Publication No. 2018/0204901).
Referring to figures 6-19, Hwang et al. teaches a crack stopper structure (380) in an electronic device, comprising: at least two non-recesses (185; 285; 385/385a/385b); and a recess disposed between the at least two non-recesses (see figure 16); wherein the recess is greater than each of the at least two non-recesses in width (see figure 16).
Regarding to claim 2, wherein a width of the recess is greater than a height of each of the at least two non-recesses (185; 285; 385/385a/385b, see figures 6, 16).
Regarding to claim 3, a stress- absorbing material (160, see paragraph# 98) disposed in the recess.
Regarding to claim 4, the stress-absorbing material (160, see paragraph# 98) is disposed on the at least two non-recesses.
Regarding to claim 5, wherein a portion of a surface of the stress-absorbing material has a curved profile (160, see paragraph# 103), figures 6, 16).
Regarding to claim 6, an inorganic layer (150/250, see paragraphs# 86, 91), covering the stress-absorbing material.
Regarding to claim 7, wherein Young’s modulus of the stress-absorbing material (160) is less than Young’s modulus of the inorganic layer (150, see figures 6, 16, it is noted that the organic material is less than the Young’s modulus of the inorganic material layer).
Regarding to claim 8, wherein the stress-absorbing material (160) comprises an organic material (see figure 6, 16, paragraph# 98). 

Regarding to claim 11, wherein the at least two non-recesses and the recess are formed in an insulating layer (180, inorganic, see paragraph# 109).
Regarding to claim 12, a stress- absorbing material disposed on the at least two non-recesses, wherein the Young’s modulus of the stress-absorbing material is less than the Young’s modulus of the insulating layer (it is noted that the organic material is less than the Young’s modulus of the inorganic material layer).
Regarding to claim 15, the peripheral area further comprises a dam structure, and the recess and the at least two non-recesses are between the dam structure and the edge (see paragraphs# 100, 125-126, 140, 146, figures 6, 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 13-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (U.S. Patent Publication No. 2018/0204901).
Referring to figures 1-19, Hwang et al. teaches flexible display device having a crack stopper structure.
However, the reference does not clearly teach the specific thickness of the stress-absorbing material (in claims 9, 14), the thickness of the inorganic layer (in claim 17), the height of the non-recesses (in claims 9, 10), the distance the recess and the peripheral area edge (in claim 13), the distance between the dam structure and the recess (claim 16), and the width or the recess and the non-recesses (in claim 18-19).
It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the specific thickness of the stress-absorbing material (in claims 9, 14), the thickness of the inorganic layer (in claim 17), the height of the non-recesses (in claims 9, 10), the distance the recess and the peripheral area edge (in claim 13), the distance between the dam structure and the recess (claim 16), and the width of the recess and the non-recesses, since it has been held that where the general conditions of a claim are disclosed in the 
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the specific thickness of the stress-absorbing material, the thickness of the inorganic layer, the height of the non-recesses, the distance the recess and the peripheral area edge, the distance between the dam structure and the recess, and the width of the recess and the non-recesses) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to optimize the specific thickness of the stress-absorbing material, the thickness of the inorganic layer, the height of the non-recesses, the distance the recess and the peripheral area edge, the distance between the dam structure and the recess, and the width of the recess and the non-recesses in Hwang et al. because choosing an optimum thickness, height, distance or width ranges for a device involves only routine skill in the art.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected because none of the prior art teaches the insulating layer comprises a multi-layered structure, and a number of sub-layers at a position corresponding to the recess is less than a number of sub-layers at a position corresponding to one of the at least two non-recesses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).